On the Motion to Dismiss.
The opinion of the court was delivered by
Nicholls, C. J.
The amount of the bond furnished being that, fixed by the court would sustain a devolutive, if not a suspensive-appeal. The bond is made payable to the clerk of the Civil District Court and his successor in office. It is not necessary that his name be mentioned. The date of the bond is sufficiently fixed by the recitals of the bond and its filing in the District Court. It is not claimed that the signatures to the bond are not genuine. The fact that the bond did not per se prove that fact would not be a ground for dismissal.
The motion is denied.